Citation Nr: 1611967	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for left knee chondromalacia with degenerative joint disease (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.   
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter came before the Board in April 2014, at which time the Board remanded the matter for a VA examination.  An adequate examination was conducted in May 2014.  The Board is thus satisfied that there has been substantial compliance with the April 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds, however, that additional development is still required. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) and (d) (2015).

The record reflects that there may be outstanding Social Security records.  In June 1998, VA received a request from the Social Security Administration (SSA) for medical records pertaining to the Veteran's SSA disability application.  The claims file, however, does not contain a record of the Veteran's application or disposition of the claim.  Accordingly, these records should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).

While on remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and attempt to obtain records relating to SSA disability benefits for the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, make a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Attempt to obtain all VA and private treatment records pertaining to the Veteran's left knee disability.  Any such records should then be associated with the claims folder.

3. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






